Citation Nr: 0636416	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, by which the RO denied a claim of service 
connection for rheumatoid arthritis.  In April 2004, the 
Board remanded the veteran's claim to the RO for additional 
development.  Subsequent to the remand, the RO granted 
service connection for degenerative arthritis of the right 
knee due to trauma and re-characterized the appeal as 
including not only a claim of service connection for 
rheumatoid arthritis but also degenerative arthritis.  
Because the RO has already granted service connection for the 
right knee, the Board will not address the veteran's right 
knee in the analysis of the degenerative arthritis aspect of 
the appeal.  (The decision below includes a grant of service 
connection for left wrist arthritis due to trauma.  
References below to degenerative arthritis not being 
attributable to the veteran's period of service should be 
read to mean degenerative arthritis affecting joints other 
than the right knee or left wrist.)  


FINDINGS OF FACT

1.  The veteran does not have rheumatoid arthritis.

2.  The veteran's traumatic arthritis of the left wrist is 
attributable to his period of active military service.  

3.  Degenerative arthritis affecting joints other than the 
left wrist or right knee is not attributable to active 
military service.




CONCLUSIONS OF LAW

1.  The veteran does not have rheumatoid arthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran has left wrist traumatic arthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The veteran does not have degenerative arthritis of 
joints other than the right knee and left wrist that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

Pursuant to the April 2004 remand, the Board finds that all 
notification and development action needed to render a 
decision as to the claim on appeal has been accomplished.  
Through May 2002 and April 2004 notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim.  By a statement of the case 
(SOC) in May 2003 and a supplemental SOC in November 2005, 
the RO notified them of the evidence that had been considered 
in connection with his claim and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2002 and April 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and it was to make reasonable 
efforts to obtain private medical records or employment 
records.  The RO also requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
He was also told to send the evidence if it was in his 
possession.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in November 2005, which followed the April 2004 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board.  Consequently, another 
remand of the service connection issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The available veteran's service medical 
records have been obtained although, according to the 
National Personnel Records Center, the majority of the 
records were deemed to have been destroyed by fire.  
Treatment records from the VA Medical Center (VAMC) in 
Milwaukee, Wisconsin and Iron Mountain, Michigan have also 
been associated with the file.  Pursuant to the Board's April 
2004 remand, the RO requested and received records from the 
Social Security Administration.  Additionally, pursuant to 
the remand, the veteran was provided a VA examination in 
relation to his claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Additionally, every veteran is to be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

The veteran contends that he developed rheumatoid arthritis 
while he was in service.  He alleges that it involves his 
wrists, ankles, and feet.  The sole service medical record 
shows that he was seen for arthritis of the left wrist in 
December 1953.  It was noted that arthritis of the wrist was 
due to trauma incurred at the approximate age of 11 years 
when the veteran fractured his wrist.  No mention is made of 
any particular complaint or of specific treatment, but the 
form used by the service department indicates that the left 
wrist arthritis was the "cause of admission, additional 
diagnoses, operations, change of status."  The form also 
indicates that it was felt that the arthritis existed prior 
to entry.  The veteran was returned to duty the day following 
admission.  

Post-service medical records indicate that the veteran first 
showed arthritic indications in 1982, as documented by 
L.G.M., M.D, which involved multiple joints.  He has since 
been alternatively been diagnosed with possible rheumatoid 
arthritis and degenerative joint disease.  In August 2005, 
the veteran was afforded a VA rheumatology examination.  
After a thorough examination and a complete review of the 
claims file, the examiner determined that the veteran did not 
in fact have rheumatoid arthritis.  She instead diagnosed him 
with degenerative joint disease, specifically of the right 
knee, left hand, and lumbar spine.  The examiner went on to 
give the opinion that it was at least as likely as not that 
the degenerative joint disease of the right knee was related 
to service.

Based on the VA examination, it is apparent that the veteran 
does not currently suffer from rheumatoid arthritis.  The 
Board accords substantial probative value to this examination 
report as it is the only medical record in the claims file 
consisting of a thorough examination and a medical opinion 
that was based on a review of the entire claims file.  The 
examiner also provided a complete rationale for her opinion.  
Although several VA and private medical records point toward 
a possible diagnosis of rheumatoid arthritis, it is clear 
that, from the VA examination report and x-ray evidence, the 
veteran actually suffers from degenerative joint disease and 
not rheumatoid arthritis.  Because the veteran does not 
currently have rheumatoid arthritis, service connection for 
that disability may not be granted.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As for the left wrist arthritis mentioned in the December 
1953 report, this service record clearly shows that the 
arthritis was demonstrated during service and was the result 
of trauma.  Even if this document, prepared about 8 months 
after the veteran's entry onto active duty, may be taken to 
demonstrate clearly and unmistakably that the arthritis in 
fact pre-existed military service, the presumption of 
soundness is not rebutted unless there is also clear and 
unmistakable evidence that the disability was not aggravated 
during service.  38 U.S.C.A. § 1111; VAOPGCPREC 03-2003 (July 
16, 2003).

Unfortunately, the veteran's other service records are not 
available.  Absent an entry examination report identifying 
the left wrist disability or more information about what 
happened during service, the Board finds that the available 
evidence does not clearly and unmistakably show that there 
was no aggravation.  Indeed, what appears to be a hospital 
admission, even though for only one day, suggests that the 
veteran likely had some increased difficulty with his wrist 
that in turn required medical observation and/or treatment.  
This is not proof that there was no aggravation.  On the 
contrary, it in fact suggests some kind of worsening.  
Consequently, the Board finds that the presumption of 
soundness has not been rebutted.  This results in the unusual 
situation where, although a disability was shown to have 
clearly pre-existed service, it must be viewed as having not 
pre-existed service.  38 U.S.C.A. § 1111; VAOPGCPREC 03-2003 
(July 16, 2003).  Therefore, given that traumatic arthritis 
of the left wrist was shown in service and thereafter, a 
grant of service connection is warranted.  

Turning to the question of the degenerative process affecting 
other joints, there is no indication in the record that 
degenerative joint disease of any other joint (other than the 
left wrist or right knee) is related to his time in service.  
The August 2005 VA examiner did not link any current 
arthritic joint (other than the right knee) to disease or 
injury incurred in military service even while accepting the 
veteran's reported history.  There is no other competent 
nexus opinion of record addressing the etiology of any 
degenerative arthritis.  Although the veteran has been 
regularly treated for degenerative joint disease, including 
of the lumbar spine, VA and private medical professionals who 
have treated him have not related such to service.  Because 
there is no evidence of a nexus between the veteran's current 
degenerative arthritis and a disease or injury in service, 
service connection is not warranted (except as noted above, 
for the left wrist).  See 38 C.F.R. § 3.303, 3.304.

Furthermore, the medical evidence does not establish that 
arthritis of any other joint was manifest within one year of 
separation from the veteran's period of active service.  As 
noted above, the first documented post-service diagnosis of 
arthritis was many years after the veteran was discharged.  
Therefore, service connection on a presumptive basis is not 
warranted for arthritis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has rheumatoid arthritis and that it is related to 
his time in service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
etiology of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The preponderance of the evidence is 
against the claim of service connection for rheumatoid 
arthritis and the claim of degenerative joint disease other 
than that affecting the left wrist and right knee.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for traumatic arthritis of the left wrist 
is granted.

Service connection for degenerative arthritis of joints other 
than the left wrist and right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


